Case 6:18-cv-01692-RBD-LRH Document 108 Filed 08/01/19 Page 1 of 3 PageID 616




                                UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

    MICHAEL C. WORSHAM,

                              Plaintiff,

    v.                                                            Case No: 6:18-cv-1692-Orl-37LRH

    TSS CONSULTING GROUP, LLC and
    MARCOS I. TAVERAS,

                              Defendants.


                                                    ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:         MOTION TO EXCUSE PARTIES ATTENDANCE AT
                              PLAINTIFF’S MOTION FOR PRELIMINARY
                              INJUNCTION (Doc. 106)

              FILED:          July 31, 2019


              THEREON it is ORDERED that the motion is GRANTED.

              The Plaintiff, who is proceeding pro se, filed a motion for preliminary injunction, which the

    Court has set for a hearing on August 20, 2019. (Docs. 95; 103). Pursuant to the Order setting the

    hearing, the parties are required to attend in-person, however there will be no evidence taken. (Doc.

    103).

              On July 31, 2019, the Defendants, through their counsel, filed a motion requesting they be

    excused from attending the preliminary injunction hearing. (Doc. 106 (Motion)). 1 In support, the



              1
                  The Motion was originally filed on CM-ECF as an ex parte motion. The Clerk’s office
Case 6:18-cv-01692-RBD-LRH Document 108 Filed 08/01/19 Page 2 of 3 PageID 617




    Defendants state that Defendant Marcos I. Taveras is presently incarcerated in Texas. (Id. at ¶ 2).

    Further, the Defendants state that Mr. Taveras serves as the corporate representative for Defendant

    TSS Consulting Group, LLC (TSS). (Id. at ¶ 3). In light of Mr. Taveras’ incarceration, the

    Defendants implicitly suggest that Mr. Taveras and TSS are unable to attend the preliminary

    injunction hearing. (See id. at ¶ 4). Thus, the Defendants request that the Court excuse them from

    attending. (Id. at 1). The Motion is unopposed. (Id. at ¶ 4).

           Mr. Taveras’ incarceration is good cause to excuse his and TSS’s presence at the preliminary

    injunction hearing, especially considering that the Court will not be taking any evidence during the

    hearing. Thus, the Motion will be granted.

           Accordingly, it is ORDERED that:

           1. The Motion (Doc. 106) is GRANTED.

           2. The Defendants Marcos I. Taveras and TSS Consulting Group, LLC are excused from

               attending the August 20, 2019 preliminary injunction hearing.

           3. All remaining aspects of the Court’s order (Doc. 103) setting the preliminary injunction

               hearing remaining in full force and effect.

           DONE and ORDERED in Orlando, Florida on August 1, 2019.




    contacted the Defendants’ counsel to confirm whether he intended to file the motion ex parte
    considering the Motion was not titled as such and it contained a certification that counsel conferred
    with the opposing party. (Doc. 106). In response, counsel confirmed that the Motion should not
    have been filed as an ex parte motion. Thus, the Clerk’s office removed the ex parte designation
    on CM-ECF.


                                                    -2-
Case 6:18-cv-01692-RBD-LRH Document 108 Filed 08/01/19 Page 3 of 3 PageID 618




    Copies furnished to:

    Counsel of Record
    Unrepresented Parties




                                         -3-
